03/04/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0368



                                  No. DA 19-0368

STEVEN WAYNE KEEFE,

              Plaintiff and Appellant,

      v.

LEROY KIRKEGARD, Warden, Montana State Prison,

              Defendant and Appellee.

                                         ORDER

      Counsel for Appellee has filed a motion for extension of time to file its

response brief in the referenced matter. Counsel for Appellant filed a response in

opposition to the motion. Upon consideration of Appellee’s motion for an

extension of time, and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including April 10, 2020, within which to prepare, serve, and file the State’s

response.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              March 4 2020